Plaintiffs brought this action to restrain the sale of lands in Madison County under judgment of the Superior Court of that county, and under the power of sale contained in the mortgage deed, upon the grounds that such sale would sacrifice the value of the property and leave nothing to which other creditors might resort for the payment of their debts. They asked for the appointment of a receiver, to the end that the property might be more orderly administered, which they claim might accomplish the full satisfaction of their debts.
The defendants, in apt time, entered a motion for the removal of the cause of Madison County, where the lands lie, as the proper venue for trial. The plaintiffs appealed from the order of removal.
The order of removal was proper, and the judgment is
Affirmed.